Order entered December 2, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01262-CR

                            ANTHONY PAZ TORRES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1576860-P

                                            ORDER
       Before the Court is the State’s November 26, 2019 second motion for extension of time

to file its brief. The State’s brief has been tendered with the motion. We GRANT the motion

and ORDER the State’s brief filed as of the date of this order.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE